ORDER
This case came before the court for oral argument on February 18,1992. The plaintiff, United States Investment and Development Corporation, was ordered to appear and show cause why its appeal from a Superior Court’s order granting defendant’s motion for summary judgment should not be denied and dismissed.
After considering the arguments and memoranda of counsel, this court is of the opinion that cause has not been shown. The trial justice correctly determined as a matter of law that Greater Providence Deposit Corporation (GPDC) had no notice of plaintiff’s interest in the subject property, and that GPDC took a mortgage in said property in good faith. The trial justice properly concluded, therefore, that this transaction is not voidable pursuant to G.L. 1956 (1985 Reenactment) § 6-16-8(a), as amended by P.L.1986, ch. 438, § 2.
Accordingly, plaintiff’s appeal is denied and dismissed, and the judgment of the Superior Court is affirmed.
FAY, C.J., and WEISBERGER, J., did not participate.